UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8582


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NORWOOD WALLACE BARBER, JR., a/k/a Pee Wee Barber,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:05-cr-00015-sgw-mfu-1; 5:08-cv-80044-sgw-
mfu)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Norwood Wallace Barber, Jr., Appellant Pro Se. Jeb Thomas
Terrien,   Assistant   United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Norwood    Wallace       Barber,      Jr.,      seeks    to    appeal        the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)        (2006).         A

prisoner     satisfies        this        standard      by     demonstrating            that

reasonable     jurists      would     find      that    any     assessment         of     the

constitutional       claims    by    the    district      court      is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Barber has

not   made    the    requisite       showing.          Accordingly,         we     deny    a

certificate     of     appealability        and      dismiss    the       appeal.          We

dispense     with    oral     argument       because      the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2